MEMORANDUM ***
Jose Francisco Regalado-Perez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for suspension of deportation. We apply the transitional rules under the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, and we have jurisdiction under 8 U.S.C. § 1105a(a). Kalaw v. INS, 133 F.3d 1147, 1149-50 (9th Cir.1997). We deny in part and dismiss in part the petition for review.
Petitioner’s contentions that the BIA’s summary affirmance without an opinion violates due process and that the BIA improperly streamlined his case are foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-54 (9th Cir.2003).
We lack jurisdiction to review Petitioner’s contention that he did not receive a full and fair hearing because this is not a colorable constitutional claim. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Not only does the record indicate that the IJ did consider Petitioner’s sister’s condition, but under the transitional rules a sibling is not a qualifying relative for purposes of the hardship determination. See Kalaw, 133 F.3d at 1151.
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Petitioner’s voluntary departure period will begin to run upon issuance of this Court’s mandate.
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.